Citation Nr: 1109272	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-00 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that service connection is warranted for tinnitus because it is related to service.  Specifically, he testified and argued in written statements that he developed tinnitus during his active service in the Republic of Vietnam and that he has experienced tinnitus continuously since his release from active duty.

The record establishes that the Veteran has tinnitus.  A January 2007 VA treatment record notes his report that he has experienced tinnitus for more than 35 years and that the disability had its onset during service.  This treatment record also notes that the Veteran was counseled regarding strategies to cope with his tinnitus.  A February 2008 private audiology report also shows that the Veteran complained of tinnitus.

Service treatment records reflect no evidence of tinnitus.  Indeed, an August 1969 report of medical history shows that the Veteran denied a history of ringing in the ears.  However, at the hearing and in written statements, he contrarily alleged that he began experiencing tinnitus during service.  He explained that he was assigned to the 519th MI Battalion, was billeted to an intelligence company, and occasionally was sent out into the field on assignment.  The Veteran reported that one assignment required him to retrieve captured enemy documents from an American base camp.  He stated that he stayed overnight at the base camp and became involved in a battle when the camp came under attack.  He also stated that he was exposed to mortar and small arms fire during the battle, that the battle was so loud that he could not hear his firearm discharge, and that his ears felt "sore," "plugged up," and "muffled" for the next three days.  The Veteran reported that following this event he began experiencing buzzing and ringing in his ears.  He also reported that he did not seek medical treatment because he believed the symptoms would subside, and because he was unsure where he could find a "hearing doctor" in the field.  

The Veteran's DD Form 214 confirms that he served overseas and that he was assigned to the 519th MI Battalion.  It also shows that his military occupational specialty was interrogator.  However, none of the Veteran's other service personnel records have been associated with the claims file.  Since these records may substantiate the in-service incurrence element of the Veteran's claim for service connection, VA must attempt to obtain them.  See 38 C.F.R. § 3.159(c)(2) (2010).

The Board notes that the Veteran has not been afforded a VA examination in response to his claim for service connection for tinnitus.  In light of his testimony and statements regarding his in-service exposure to loud noises, the in-service onset of his tinnitus, and the continuity of the symptomatology associated with that disability since his release from active duty, the Board finds that the Veteran should be afforded an examination to determine the nature and etiology of his tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given his current disability and the continuity of symptomatology since service based on the reported lay evidence, a medical examination and opinion are here required as part of the duty to assist.

Finally, the Board notes that the most recent VA treatment records associated with the claims file are dated in September 2008.  VA must attempt to obtain any outstanding treatment records since they may be pertinent to the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran and request (if permissible for him to discuss) additional information concerning the dates and location of the reported event when he was exposed to loud noises during an overnight stay at a camp when it came under heavy enemy fire in Vietnam.  This event is reported to have occurred when the Veteran was assigned to the 519th MI Battalion in an intelligence position and was on an overnight assignment to retrieve captured enemy documents.  If required, the appropriate administrative procedures should be followed for obtaining or verifying classified information (assuming the information remains classified).  If any documentation related to this event can be obtained or reported by the Veteran (if still classified), or morning reports from the camp where the fighting occurred can be identified and obtained, such records should be associated with the claims file.  If not, procedures to document the unavailability of government records should be followed.  

2.  Obtain and associate with the claims file all of the Veteran's service personnel records.  

3.  Obtain and associate with the claims file all VA treatment records dating from September 2008 to the present related to treatment received for the Veteran's tinnitus, to include all records of treatment received at the VA medical facility in Tampa, Florida.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests, if any, should be performed.

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran's tinnitus is etiologically related to an event, injury, or disease in service, to include the in-service noise exposure described by the Veteran.  The examiner should consider the Veteran's service records and his statements regarding the onset and continuity of his tinnitus when rendering the requested opinion.

A thorough rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

5.  Following the completion of the above, the AOJ should readjudicate the Veteran's claim for service connection based on a de novo review of the record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

